UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 30, 2007 (June 30, 2007) U.S. ENERGY CORP. (Exact Name of Company as Specified in its Charter) Wyoming 0-6814 83-0205516 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer incorporation or organization) Identification No.) Glen L. Larsen Building 877 North 8th West Riverton, WY 82501 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(307) 856-9271 Not Applicable Former Name, Former Address or Former Fiscal Year,, If Changed From Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 8:Other Events Item 8.01.Other Events On July 27, 2007, U.S. Energy Corp. and Crested Corp. issued a press release concerning final sale of the shares of sxr Uranium One which the companies had received in April 2007 as partial consideration for the sale of their uranium assets to Uranium One.That press release, a copy of which is attached as exhibit 99.1, is incorporated by reference into this Form 8-K report. As of March 31, 2007, Crested owed USE $12,963,900.As of June 30, 2007, Crested had paid this obligation. . Section 9:Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits Exhibit 99.1Press release dated July 27, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. ENERGY CORP. Dated: July 30, 2007 By: /s/Keith G. Larsen Keith G. Larsen, CEO 2
